                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RANIA CANAVATI,                                   Case No. 18-cv-07284-HSG
                                   8                      Plaintiff,                       ORDER GRANTING MOTION TO
                                                                                           EXCLUDE PLAINTIFF’S EXPERT
                                   9             v.                                        WITNESS
                                  10     COSTCO WHOLESALE CORPORATION,                     Re: Dkt. Nos. 44, 45
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant Costco Wholesale Corporation’s Motion to Exclude

                                  14   Plaintiff Rania Canavati’s Expert Witness James B. Reynolds, M.D. See Dkt. No. 44. The Court

                                  15   finds this matter appropriate for disposition without oral argument and the matter is deemed

                                  16   submitted. See Civil L.R. 7-1(b). For the reasons detailed below, the Court GRANTS the motion.

                                  17     I.   BACKGROUND
                                  18          On June 11, 2019, the Court issued a scheduling order setting the expert disclosure
                                  19   deadline as August 2, 2019, and the deadline for expert discovery and depositions as August 19,

                                  20   2019. See Dkt. No. 24. Due to scheduling conflicts, the parties stipulated to an extension of the

                                  21   expert disclosure deadline from August 2 to September 1, 2019, and of the expert discovery cutoff

                                  22   from August 12 to September 11, 2019. See Dkt. No. 31. The Court granted this short extension.

                                  23   See Dkt. No. 32.

                                  24          Once a schedule has been set by a court, it may modify its schedule for “good cause.” See

                                  25   Fed. R. Civ. P. 16(b)(4). The parties never sought an additional extension of either the expert

                                  26   disclosure or expert discovery deadlines. Instead, the parties took it upon themselves to extend the
                                  27   expert disclosure deadline, without leave of the Court, to September 6, 2019. See Dkt. No. 44-1 at

                                  28   ¶ 2, & Ex. A; Dkt. No. 47-1, ¶ 5. Even given this deadline, Plaintiff’s counsel concedes that Dr.
                                   1   Reynolds did not examine Plaintiff until September 12, and Plaintiff did not provide his written

                                   2   expert report to Defendant until September 18. See Dkt. No. 47 at 3. Defendant then filed the

                                   3   instant motion on October 31, asking the Court for an expedited order in light of Dr. Reynolds’

                                   4   deposition, noticed for December 3. See Dkt. Nos. 44, 45.

                                   5    II.    LEGAL STANDARD
                                   6           Federal Rule of Civil Procedure 26 governs the disclosure of expert testimony. Rule

                                   7   26(a)(2) provides that a party must disclose “the identity of all expert witnesses who may be used

                                   8   at trial to present evidence . . . at the time and in the sequence that the court orders.” See Fed. R.

                                   9   Civ. P. 26(a)(2)(A), (D). Rule 26 adds: “Unless as otherwise stipulated or ordered by the court,

                                  10   this disclosure must be accompanied by a written report—prepared and signed by the witness . . .

                                  11   The report must contain a complete statement of all opinions the witness will express and the basis

                                  12   and reasons for them.” Fed. R. Civ. P. 26(a)(2)(B). A party who violates Rule 26 may face
Northern District of California
 United States District Court




                                  13   sanctions as specified in Rule 37.

                                  14           Under Rule 37, “[i]f a party fails to provide information or identify a witness as required

                                  15   by Rule 26(a) or (e), the party is not allowed to use that information or witness . . . at a trial, unless

                                  16   the failure was substantially justified or is harmless.” See Fed. R. Civ. P. 37(c)(1); see also Yeti by

                                  17   Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001) (explaining that Rule

                                  18   37(c)(1) “gives teeth” to Rule 26(a)’s expert disclosure rules “by forbidding the use at trial of any

                                  19   information required to be disclosed by Rule 26(a) that is not properly disclosed”). The Ninth

                                  20   Circuit has enumerated several factors to guide district courts in determining whether the failure

                                  21   was substantially justified or harmless, including: “(1) prejudice or surprise to the party against

                                  22   whom the evidence is offered; (2) the ability of that party to cure the prejudice; (3) the likelihood

                                  23   of disruption of the trial; and (4) bad faith or willfulness involved in not timely disclosing the

                                  24   evidence.” See Lanard Toys Ltd. v. Novelty, Inc., 375 Fed. App’x 705, 713 (9th Cir. 2010). The

                                  25   burden is on the party facing exclusion of its expert’s testimony to prove the delay was justified or

                                  26   harmless. Yeti by Molly, 259 F.3d at 1107.

                                  27   //

                                  28   //
                                                                                           2
                                   1   III.   ANALYSIS

                                   2          In this case, both parties disregarded the Court’s scheduling order, imposing their own

                                   3   expert disclosure deadline of September 6, 2019. The Court will credit this disclosure deadline for

                                   4   purposes of this order, as the Court finds that the parties were acting in good faith, however

                                   5   misguided, in extending the deadline sua sponte. Nevertheless, Plaintiff failed to meet this

                                   6   extended deadline, waiting until almost two weeks later, until September 18, to provide Dr.

                                   7   Reynolds’ expert report. Rule 37 explicitly precludes a party from relying on expert testimony

                                   8   that was not timely disclosed “unless the failure was substantially justified or is harmless.” Fed.

                                   9   R. Civ. P. 37(c)(1). The Court finds that Plaintiff has not established that the belated expert

                                  10   disclosure was either substantially justified or is harmless under the circumstances.

                                  11          Plaintiff proffers no reason for the delay in providing Dr. Reynolds’ expert report. To the

                                  12   contrary, Dr. Reynolds did not even examine Plaintiff until almost a week after the parties’
Northern District of California
 United States District Court




                                  13   September 6 disclosure deadline. In correspondence to Defendant, and on the day of the agreed-

                                  14   upon disclosure deadline, Plaintiff’s counsel explained that Dr. Reynolds would not examine

                                  15   Plaintiff until September 12 and his report would be delayed. See Dkt. No. 44-1, Exs. B–C.

                                  16   Plaintiff’s counsel cited “Dr. Reynolds[’] availability and request for plaintiff’s medical exam.”

                                  17   Id., Ex. B at 2–3. Yet Plaintiff’s counsel should have anticipated that it would take time to secure

                                  18   an expert and that the doctor would want to examine Plaintiff in this personal injury action.

                                  19   Moreover, Plaintiff’s fall occurred in September 2016, and this case was initially filed in August

                                  20   2018. See Dkt. No. 2, Ex. A. Plaintiff, therefore, had years to retain Dr. Reynolds and schedule

                                  21   an exam.

                                  22          Rather than justify the delay, Plaintiff suggests that the delay is harmless because “Plaintiff

                                  23   has always complained that the slip and fall caused her aggravated low back pain” as evidenced by

                                  24   a 2016 MRI. See Dkt. No. 47 at 4. Plaintiff points to her June 2019 interrogatory responses, in

                                  25   which she cites an “L4-5 disc protrusion causing lumbar radiculopathy” as an injury she attributes

                                  26   to the slip and fall at issue in this case. See Dkt. No. 47-1, Ex. 1 at 4. When Defendant asked

                                  27   Plaintiff about her injuries during her deposition, however, she testified that her pain from the fall

                                  28   had resolved, and her lower back was “better” and had healed over time. See id., Ex. 44-1, Ex. 4
                                                                                          3
                                   1   at 77:11–78:23. Plaintiff’s orthopedic surgeon further testified during his deposition that he could

                                   2   not opine on whether Plaintiff would need future surgery as that would be speculative. See id., Ex.

                                   3   G at 20:4–25. Nevertheless, Dr. Reynolds subsequently opined that Plaintiff’s lower back pain

                                   4   would persist and would “more likely than not” require surgery in the next 10 to 20 years. See id.,

                                   5   Ex. C. He also identified a previously-undisclosed injury to her “right sacroiliac joint” from the

                                   6   fall. See id.

                                   7           Defendant should not have to predict that a later-retained expert would find that Plaintiff’s

                                   8   lower back injury persisted and would require future treatment, and that she suffered additional

                                   9   injuries from the fall. Rule 26 is designed to prevent such guesswork. Based on the information

                                  10   available to Defendant at the time, it did not seek to examine Plaintiff, and did not retain an expert

                                  11   to opine on any alleged future treatment. See Dkt. No. 44 at The Court finds that Defendant

                                  12   would therefore be substantially prejudiced by Dr. Reynolds’ testimony. But the Court cannot
Northern District of California
 United States District Court




                                  13   simply re-open discovery, as Plaintiff urges, to provide Defendant with the opportunity to remedy

                                  14   this prejudice. Doing so would significantly delay trial.

                                  15           The Court heard dispositive motions in this case on October 17, and denied Defendant’s

                                  16   motion for summary judgment on October 18. See Dkt. Nos. 40, 41. The parties’ pretrial filings

                                  17   are due in less than a month; the pretrial conference is scheduled for January 21, 2020; and the

                                  18   jury trial is just two months away. See Dkt. No. 24. Plaintiff has proffered no explanation as to

                                  19   how the Court may re-open discovery without changing the case schedule further. The Court’s

                                  20   scheduling order was designed to avoid such inefficiency and ensure the prompt resolution of this

                                  21   matter. The Court finds that Plaintiff has not met her burden of establishing that her failure to

                                  22   timely disclose Dr. Reynolds as an expert witness was either substantially justified or is harmless,

                                  23   as required under Rule 37.

                                  24   IV.     CONCLUSION
                                  25           The Court reiterates its concern that both parties in this case disregarded its scheduling

                                  26   order and Rule 16, resulting in a delayed expert disclosure and wholly avoidable “emergency”

                                  27   motions practice. However, Plaintiff’s counsel acknowledged that it not only disregarded the

                                  28   Court’s deadlines but also the parties’ own extended disclosure deadline. In short, Plaintiff admits
                                                                                         4
                                   1   that she did not comply with Rule 26. Accordingly, the Court GRANTS Defendant’s motion to

                                   2   exclude the testimony of Plaintiff’s expert Dr. James B. Reynolds. The Court cautions that the

                                   3   parties may not unilaterally alter the case schedule and will be expected to comply with all orders

                                   4   and deadlines to the letter moving forward.

                                   5          IT IS SO ORDERED.

                                   6   Dated: December 2, 2019

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
